Title: From James Madison to Thomas Jefferson, 29 March 1802
From: Madison, James
To: Jefferson, Thomas


Department of State March 29th. 1802.
The Secretary of State, to whom has been referred by the President of the United States a Resolution of the House of Representatives of the 23d Inst., requesting the President to communicate to that House such information as he may have received relative to the Copper mines on the South side of Lake Superior, in pursuance of a Resolution of the 16th. April 1800, authorising the appointment of an Agent for that purpose, begs leave to lay before him the Copy of a letter of the 24th. September 1800, from the late Secretary of State to Richard Cooper Esqr., of Cooper’s Town in the State of New York, appointing him an Agent, in pursuance of the last mentioned Resolution—and the Copy of one from the Attorney General of the United States, of the 30th. March 1801, at that time acting as Secretary of State, to the said Richard Cooper, signifying to him that as the Resolution in question contemplated an execution of the work and a report thereof, in time for the consideration of Congress at its next Session, and this had not been done, it was thought necessary to suspend the further prosecution of it, and that he was accordingly to do so. The Secretary also begs leave to lay before the President copies of sundry other letters on this subject, which, together with those mentioned above, serve to give a view—of the whole transaction, so far as this Department has had an agency in it, tho’ they do not afford the particular information required by the Resolution referred to the Secretary of State, by the President. All which is respectfully submitted.
James Madison

 

   
   RC and enclosures (DNA: RG 233, President’s Messages, 7A-D1). RC in a clerk’s hand, signed by JM. Jefferson transmitted the RC and enclosures to the House on 31 Mar. 1802 (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 1119). For enclosures, see nn. 3 and 4.



   
   The resolution is printed in Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 1074.



   
   For the resolution under which Richard Cooper was employed, see JM to Cooper, 13 May 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:170, 171 n. 1).



   
   JM enclosed copies of John Marshall to Cooper, 24 Sept. 1800 (1 p.), and Levi Lincoln to Cooper, 30 Mar. 1801 (1 p.).



   
   Cooper to Lincoln, 25 Apr. 1801 (1 p.); JM to Cooper, 13 May and 6 Nov. 1801, Cooper to JM, 31 May and 30 Nov. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:170, 241, 2:226, 288), and Cooper to JM, 13 Mar. 1802.


